DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 7, 10-11, 16, 19-20, and 22-27 were amended. Claims 3, 12, and 21 were canceled; all outstanding rejections of these claims are moot. Claims 1-2, 4-11, 13-20, and 22-27 are pending and are examined in this office action.
Applicant’s amendment overcomes the rejection of Claims 1-27 are rejected under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claims 19-27 under 35 USC 101.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-2, 4-11, 13-20, and 22-27 under 35 USC 103; however, these claims are rejected under 35 USC 103 in view of the previous grounds of rejection of now-canceled claims 3, 12, and 21 whose subject matter was incorporated into the independent claims. See current rejection and response to arguments.

Response to Arguments
Applicant’s arguments filed 06/07/2022 have been fully considered, but are not persuasive. 

Applicant argues, see especially pages 8-9, that the prior art fails to teach or suggest the limitation incorporated into the independent claims. Applicant argues that Paetznick describes using a binary search to identify a combination of RUS circuits rather than a combination of waveform shapes/pulses as claimed. Examiner respectfully disagrees that the rejection is improper. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on a combination of references in which Fu2017 is relied upon to teach storing gates/waveforms/pulses and Kudrow is relied upon to teach combining these operations to approximate a rotation. In the combination, with Fu2017 and Kudrow, Paetznick is relied upon to teach searching through possible combinations using a binary search algorithm. Considered together, the references would suggest to a person of ordinary skill in the art that a binary search algorithm be used to search for a combination of gates made up using waveform shapes/pulses to approximate a rotation angle. 

	Applicant further argues, see especially pages 8-9, that the identified circuit may be based on the smallest expected T count and that this may not coincide with the one that is closest to the rotation angle. Examiner respectfully disagrees that the rejection is improper. The limitation at issue recites “which results in an approximation closest to the arbitrary rotation value”, which is an intended result of the performing a binary search operation. As per MPEP 2111.04, a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))”. Even if the claim were to be interpreted narrowly as requiring that the binary search be performed and the closest approximation be returned, this is sometimes achieved by the binary search taught by Paetznick, even if it would not necessarily occur during each run of the binary search algorithm. 
	 Amending to positively recite the steps that the binary search takes to determine the approximation closest to the arbitrary rotation value appears to be a promising way to advance prosecution, although further consideration of any submitted claim language would be required to reach a determination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 was filed after the mailing date of the non-final rejection on 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-11, 13, 16-20, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu2018” (eQASM: An Executable Quantum Instruction Set Architecture) in view of “Fu2017” (An Experimental Microarchitecture for a Superconducting Quantum Processor), and further in view of “Kudrow” (Quantum Rotations: A Case Study in Static and Dynamic Machine-Code Generation for Quantum Computers), and further in view of “Paetznick” (Repeat-Until-Success: Non-deterministic decomposition of single qubit unitaries).

	Regarding claim 1, Fu2018 teaches 
	A processor comprising: (Fu2018, Abstract describes a quantum control microarchitecture for implementing a quantum processor. This is shown in Figure 9 on page 10.)
	a decoder to decode a quantum rotation instruction specifying an [not necessarily arbitrary] rotation value for performing a rotation of a quantum bit (qubit); (Fu2018, Figure 9 on page 10 shows a Quantum Instruction Decoder (third layer from the left). Page 3, section 2.3.2 indicates that the eQASM instructions are stored in the instruction memory, which feeds into the Quantum Instruction Decoder. Figure 4 on page 7 provides an example of eQASM code which includes the rotation X90. The rotations are described in section 3.4.3 on page 6.)
	…execution circuitry to perform the rotation of the qubit, (Fu2018, Figure 9 on page 10 includes a Quantum Pipeline which results in Fast Conditional Execution, which is described in section 3.5, starting page 6. In particular, the example of Figure 4 indicates that the executed instructions may include a rotation X90.) 
	a classical-quantum (C-Q) interface coupled to the execution circuitry and comprising digital-to-analog circuitry to generate analog signals to rotate the qubit (Fu2018 includes an ADI (analog-digital interface). Page 10, section 4.4, third and fourth paragraphs describe generating microwave pulses to perform rotation operations on the qubits. The ADI corresponds to the classical quantum interface and the Codeword Triggered Pulse Generation unit corresponds to the DAC. Page 11, last paragraph of section 4.4. indicate that the HDAWG (which generates the pulses for rotation operations) are codeword triggered.) 
	Fu2018 does not appear to explicitly teach 
	a quantum rotation instruction specifying an arbitrary rotation value for performing a rotation of a quantum bit (qubit)
	a storage to store data for a plurality of waveform shapes/pulses; 
	the execution circuitry to combine a subset of the plurality of waveform shapes/pulses to approximate the arbitrary rotation value, wherein the execution circuitry is to perform a binary search operation to combine different subsets of the plurality of waveform shapes/pulses to identify a combination which results in an approximation closest to the arbitrary rotation value; and
	…rotate the qubit based on the approximation of the rotation value.
	However, Fu2017—directed to analogous art—teaches
	a storage to store data for a plurality of waveform shapes/pulses; (Fu2017, Abstract describes an architecture for a quantum processor. Page 817, Figure 4 provides an illustration. Section 5.1.1 on page 818 describes the codeword triggered pulse generation. In particular, page 818, right hand column paragraph following Table 1 describes storing a number of waveform pulses. This is shown in Figure 4 as the pulse LUT (look up table). Page 817, last paragraph, going onto page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits”.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu2018 to include a storage to store data for a plurality of waveform shapes/pulses as taught by Fu2017 because Fu2018 suggests incorporating codeword-based event control in the first paragraph of section 4.3 on page 9 and cites to Fu2017. Moreover, the use of codeword based event control allows for fast and flexible feedback control because the codeword based even control does not require the waveforms to be uploaded at runtime as described by Fu2017 in the first paragraph of Section 5.1 on page 818.
	The combination of Fu2018 and Fu2017 does not appear to explicitly teach 
	an arbitrary rotation value for performing a rotation of a quantum bit (qubit);
	… the execution circuitry to combine a subset of the plurality of waveform shapes/pulses to approximate the arbitrary rotation value, wherein the execution circuitry is to perform a binary search operation to combine different subsets of the plurality of waveform shapes/pulses to identify a combination which results in an approximation closest to the arbitrary rotation value; and
	rotate the qubit based on the approximation of the rotation value.	
	However, Kudrow—directed to analogous art—teaches
	an arbitrary rotation value for performing a rotation of a quantum bit (qubit); (Kudrow, Abstract describes performing dynamic code generation to allow for performing arbitrary rotations. Kudrow, Figure 1 indicates that Kudrow also operates in a hybrid Classical-Quantum environment.  Figure 4 on page 169 shows an example of quantum code which includes rotation by an arbitrary angle theta/2.) 
	… the execution circuitry to combine a subset of the plurality of waveform shapes/pulses to approximate the arbitrary rotation value…; and rotate the qubit based on the approximation of the rotation value. (Kudrow, Section 4.4 describes a method for approximating rotations. A set of rotations is precompiled and stored as a library, and then rotations from the library are concatenated to approximate the desired rotation. Section 4.4 goes on to describe approximating an arbitrary rotation using the binary fraction for the rotation as shown in exemplary equation (5). In equation 6, the rotations in the library are combined to approximate the angle. Abstract, second paragraph: “dynamic code generation will be performed on classical (non-quantum) computing resources”. In the combination with Fu2018, the (classical) execution circuitry taught by Fu2018 would be modified to perform the approximation taught by Kudrow.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of  Fu2018 and Fu2017 to use the rotation approximation method taught by Kudrow because “quantum algorithms require arbitrary rotation angles, while quantum technologies and error correction codes provide only for discrete angles and operators” (Kudrow, Abstract, first paragraph) and because “The new method reduces compilation time by up to five orders of magnitude” (Kudrow, Abstract, third paragraph).
	The combination of Fu2018, Fur 2017 and Kudrow does not appear to explicitly teach 
	wherein the execution circuitry is to perform a binary search operation to combine different subsets of the plurality of waveform shapes/pulses to identify a combination which results in an approximation closest to the arbitrary rotation value;
	However, Paetznick—directed to analogous art—teaches 
	wherein the execution circuitry is to perform a binary search operation to combine different subsets of the plurality of waveform shapes/pulses to identify a combination which results in an approximation closest to the arbitrary rotation value; (Paetznick, Abstract describes approximating a single-qubit unitary (i.e., rotation). Page 18: second paragraph: “we construct a database containing all combinations of RUS circuits with expected T count at most 30.” Page 18, third paragraph “To approximate a Z-axis rotation by an angle θ, we select all entries that are within the prescribed distance ε, and then choose the one with the smallest expected T count. This procedure is efficient since the database can be sorted according to rotation angle. Then the subset of entries that are within ε can be identified by binary search.” In Fu2017, gates are represented as waveform shapes/pulses (see Fu2017, page 818, Table 1 and subsequent paragraph), so identifying a combination of gates as taught by Paetznick would correspond to identifying a combination of waveform shapes/pulses.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Fu2018, Fu2017 and Kudrow to determine the approximation using binary search operation because this allows for approximation of rotations using fewer gates on average as described by Paetznick in the third paragraph of page 18.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Fu2018 does not appear to explicitly teach
	wherein the plurality of waveforms shapes/pulses comprise N waveforms shapes/pulses comprising values π, π/2, π/4, π/8, π/16 … π/2N-1.  
	However, Fu2017 teaches
	wherein the plurality of waveforms shapes/pulses comprise…waveforms shapes/pulses comprising values π, π/2 (Fu2017, Page 818, Table 1 shows rotations by π and π/2 stored in the lookup table. The lookup table is described in the paragraph following Table 1.)
	The combination of Fu2018 and Fu2017 does not appear to explicitly teach 
	wherein the plurality of waveforms shapes/pulses comprise N waveforms shapes/pulses comprising values … π/4, π/8, π/16 … π/2N-1.  
	However, Kudrow—directed to analogous art—teaches
	wherein the plurality of waveforms shapes/pulses comprise N waveforms shapes/pulses comprising values π, π/2, π/4, π/8, π/16 … π/2N-1.  (Kudrow, Section 4.4 describes a method for approximating rotations. A set of rotations is precompiled and stored as a library, and then rotations from the library are concatenated to approximate the desired rotation. Section 4.4 goes on to describe approximating an arbitrary rotation using the binary fraction for the rotation as shown in exemplary equation (5). In equation 6, the rotations in the library are combined to approximate the angle. Equation (4) on page 172 shows that π/2, π/4, π/8, π/16 … π/2k are stored in the library. Page 173, first full paragraph indicates that the set of gates is also taken to include the Z gate (which corresponds to rotation about the z axis by π). N is taken to be the number corresponding to the library of equation (4) and the Z gate.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Fu2018 teaches
	further comprising: a first source register to store a first value uniquely identifying the qubit, the quantum rotation instruction having a first operand to identify the first source register. (Fu2018, page 7, Figure 4 shows a rotation instruction “X90 S2”. The value “S2” corresponds to the claimed “first source register”. The operand which takes the value “S2” identifies the register for the rotation instruction. The value S2 is defined in Figure 3 on page 6 “SMIS S2, {2}” which sets the register S2 to contain the qubit 2. The SMIS operation is described in Table 1 on page 4. The Quantum Operation Target Registers are described in more detail in section 2.3.5 on page 3.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Fu2018 teaches
	wherein the classical-quantum (C-Q) interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more qubits to one or more digital values to be stored in a destination register within a register file. (Fu2018, page 10, Figure 9 shows the ADI (which corresponds to the C-Q interface) as including a measurement discrimination unit. Last paragraph of page 10, going onto page 11, describes the physical implementation of the measurement discrimination unit which includes analog to digital circuitry to convert analog measurements from the qubits. This is shown in Figure 10 on page 11.Figure 9 shows the output of the measurement discrimination unit being stored in the Qubit Measurement Result Register. Section 2.3.7 on page 3 indicates that there may be multiple registers (i.e., a register file).)

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Fu2018 teaches
	wherein the decoder comprises decode circuitry and/or microcode to generate a plurality of uops responsive to the quantum rotation instruction. (Fu2018, Figure 9 on page 10 shows a Quantum Instruction Decoder (third layer from the left). Page 3, section 2.3.2 indicates that the eQASM instructions are stored in the instruction memory, which feeds into the Quantum Instruction Decoder. Figure 4 on page 7 provides an example of eQASM code which includes the rotation X90. The rotations are described in section 3.4.3 on page 6. Page 9, section 4.3, second paragraph: “The timestamp  manager processes the QWAIT(R) instructions and the PI field to generate timing points. The quantum pipeline contains a VLIW front end with two VLIW lanes, each lane processing one quantum operation. The SMIS (SMIT) instructions update the corresponding target registers in each VLIW lane. Inside each
VLIW lane, the q opcode is translated by the microcode unit into one micro-operation (labeled as µ ops) for a single-qubit operation or two micro-operations (labeled as µ_opsrc and µ_optgt) for a two-qubit operation. µ _psrc (µ_optgt) will be applied on the source (target) qubit of the target qubit pair.” )

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Fu2018 teaches
	an instruction fetch unit to fetch the quantum rotation instruction from a system memory or Level 1 (L1) instruction cache. (Fu2018, Page 3, section 2.3.2: “Instruction Memory & Program Counter. The eQASM instructions are stored in the instruction memory, and the Program Counter (PC) contains the address of the next eQASM instruction to fetch.” Page 9, section 4.3, first paragraph: “The classical pipeline fetches and processes instructions one by one from the instruction memory.” The circuitry which performs the fetching is being interpreted as a fetch unit.)

	Claim 10 recites a method consisting of steps which are substantially similar to the operations performed by the processor of claim 1. Claim 10 is rejected with the same rationale, mutatis mutandis.
	
	Claims 11, 13, and 16-18 are substantially similar to claims 2, 4, and 7-9, respectively, and are rejected with the same rationale in view of the rejection of claim 10, mutatis mutandis.

	Regarding claim 19, Fu2018 teaches
	A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform (Fu2018, page 2, Figure 1 shows the architecture being implemented via code stored on the Host CPU and Quantum Coprocessor. This is described in detail with respect to eQASM in Section 2.1.)
	The remainder of claim 19 recites steps which are substantially similar to operations performed by the processor of claim 1. Claim 19 is rejected with the same rationale, mutatis mutandis.

	Claims 20, 22, and 25-27 are substantially similar to claims 2, 4, and 7-9, respectively, and are rejected with the same rationale in view of the rejection of claim 19, mutatis mutandis.

	Claims 5-6, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu2018” (eQASM: An Executable Quantum Instruction Set Architecture) in view of “Fu2017” (An Experimental Microarchitecture for a Superconducting Quantum Processor), further in view of “Kudrow” (Quantum Rotations: A Case Study in Static and Dynamic Machine-Code Generation for Quantum Computers), in view of “Aspinall” (Introduction to Microprocessors, chapter 4).

	Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Fu2018 teaches
	a second source register to store [values] (Fu2018, page 3, section 2.3.3 indicates that the system includes general purpose registers which is used for control, data transfer, logical and arithmetic operations as shown in Table 1 on page 4..)
	The combination of Fu2018 and Fu2017 does not appear to explicitly teach 
	the arbitrary rotation value, the quantum rotation instruction having a second operand to identify the second source register.
	However, Kudrow—directed to analogous art—teaches
	the arbitrary rotation value, the quantum rotation instruction having a second operand (Kudrow, Abstract describes performing dynamic code generation to allow for performing arbitrary rotations. Kudrow, Figure 1 indicates that Kudrow also operates in a hybrid Classical-Quantum environment.  Figure 4 on page 169 shows an example of quantum code which includes rotation by an arbitrary angle theta/2. The code in Figure 4 defines a variable theta (i.e., a register which stores a value of theta. In the combination with Fu2018 and Fu2019, the instruction set would be modified to incorporate a variable angle into the rotation instruction as in the Scaffold example of Kudrow on page 169.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because it is necessary to specify the arbitrary angle.
	The combination of Fu2018, Fu2017, and Kudrow does not appear to explicitly teach 
	a second operand to identify the second source register.
	However, Aspinall—directed to analogous art—teaches
	a second operand to identify the second source register. (Aspinall, Page 52 describes direct addressing, in which the operand field (i.e., “second operand”) identifies the address of the location where the data is stored. In the combination with Fu2018, Fu2018 teaches a general purpose register for storing data. As modified by Kudrow, the rotation instruction requires a second operand, and direct addressing as taught by Aspinall is one way to implement the instruction.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Fu2018, Fu2017 and Kudrow for the second operand to identify the second source register as taught by Aspinall because “it is desirable that the operand field information be capable of specifying the location of the operand in a number of different ways” (Aspinall, page 51, second full paragraph) and because direct addressing “is useful when a series of calculations is being performed and the result of a calculation at one stage is to be used as data for the next. If a particular memory location or set of memory locations is to be used as a store for the intermediate results, the programmer simply has to refer to the specific location by its address to find the data” (Aspinall, page 52, first paragraph of “Direct” subsection).

	Regarding claim 6, the rejection of claim 4 is incorporated herein. The combination of Fu2018 and Fu2017 does not appear to explicitly teach 
	wherein the quantum rotation instruction comprises an immediate to store the arbitrary rotation value.
	However, Kudrow—directed to analogous art—teaches
wherein the quantum rotation instruction comprises … the arbitrary rotation value. (Kudrow, Abstract describes performing dynamic code generation to allow for performing arbitrary rotations. Kudrow, Figure 1 indicates that Kudrow also operates in a hybrid Classical-Quantum environment.  Figure 4 on page 169 shows an example of quantum code which includes rotation by an arbitrary angle theta/2. The code in Figure 4 defines a variable theta (i.e., a register which stores a value of theta. In the combination with Fu2018 and Fu2019, the instruction set would be modified to incorporate a variable angle into the rotation instruction as in the Scaffold example of Kudrow on page 169.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because it is necessary to specify the arbitrary angle.
	The combination of Fu2018, Fu2017 and Kudrow does not appear to explicitly teach 
	an immediate to store the arbitrary rotation value.
	However, Aspinall—directed to analogous art—teaches
	an immediate to store the arbitrary rotation value. (Aspinall, Page 51, “Immediate” subsection describes immediate addressing, in which the operand value is provided directly. In the combination with Fu2018, Fu2018 teaches a general purpose register for storing data. As modified by Kudrow, the rotation instruction requires a second operand, and immediate addressing as taught by Aspinall is one way to implement the instruction.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Fu2018, Fu2017 and Kudrow for the second operand to identify the second source register as taught by Aspinall because “it is desirable that the operand field information be capable of specifying the location of the operand in a number of different ways” (Aspinall, page 51, second full paragraph) and because immediate addressing “is necessary in order to permit the loading of numerical values, which may be constants or the initial values of particular variables, into memory locations or particular machine registers” (Aspinall, page 51, second paragraph of “Immediate” subsection.)

	Claims 14-15 recite substantially similar subject matter to claims 5-6, respectively, and are rejected with the same rationale in view of the rejection of claim 13, mutatis mutandis.

	Claims 23-24 recite substantially similar subject matter to claims 5-6, respectively, and are rejected with the same rationale in view of the rejection of claim 22, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121